-Appeal from an order of the Supreme Court at Special Term, granting leave to petitioner-respondent to serve a notice .of claim upon the City of Watervliet for damages occasioned by personal injuries allegedly sustained because of the negligence of the city, after the expiration of the ninety-day period. This is a discretionary order permitted by subdivision 5 of section 50-e of the General Municipal Law where a timely filing is prevented by the mental or physical incapacity of the claimant. The moving papers, including the affidavits of ‘two physicians, disclose that claimant was both physically and mentally incapacitated during the ninety-day period. There was no abuse of discretion in granting the order. Order unanimously affirmed, with $10 costs. Present- — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.